DAUKSCH, J.
• This is an appeal from a judgment in a personal injury case wherein appellant seeks a new trial because of the misbehavior of plaintiffs counsel during the trial.
Although we condemn in the strongest terms the objected-to comments of plaintiffs counsel in his closing arguments, we are of the opinion that it is not demonstrated that those comments affected the verdict of the jury. Because there were unobjected-to improper comments and we cannot say those comments in their combination and in combination with the objected-to comments did not affect the verdict, we inform counsel that we rely on Fravel v. Haughey, 727 So.2d 1033 (Fla. 5th DCA 1999) in making our decision.
The judgment is affirmed.
AFFIRMED.
HARRIS J., concurs.
GRIFFIN, J., concurs specially in result only.